PER CURIAM.
Anthony Charles McGaha seeks to appeal the district court’s orders denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) and denying reconsideration of that order. We have reviewed the record and the dis*625triet court’s opinions and orders and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See McGaha v. Young, No. CA-01-238-3 (E.D. Va. Mar. 5 & Mar. 15, 2002). We also deny McGaha leave to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.